Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record (Sadwick et al) disclose dimmer circuit and control circuits. However, Sadwick et al) fails to disclose or fairly suggest, alone or in combination, a multi-control phase control dimmer circuit comprising: a master dimmer circuit and one or more dimming control module circuits and each of the dimming control module circuits consists of a dimming control module input protection circuit, dimming control encoder circuit, a dimming control module power supply and synchronization circuit, a dimming control module control circuit  and a dimming control module dial switch and encoder circuit particularly including “wherein the dimming control module circuit only send embedded dimming control signal to the master dimmer circuit; the dimming control module circuit does not directly control and connected to the load and wherein the master dimmer circuit connect and control the brightness of the load base on the control command received from the dimming control module circuit and the Dial switch and encoder circuit  ”, in combination with the remaining claimed limitations as recited in claim 1 (claims 2-13 are allowable since they are dependent on claim 13).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of pertinent prior art
 	The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
	     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 6 AM to 3:00 PM.

 
/Minh D A/
Primary Examiner
Art Unit 2844